Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Creek et al. (US PG Pub 2010/0151949).
As to independent claim 1, Creek et al. teaches a joint shaft, comprising:
at least one cross pin (44), the at least one cross pin (44) comprising oppositely disposed pins (44) on each of which a shaft member (32) is attached; and a generator (16) attached to at least one of the shaft members (30) as shown in figures 2, and 4.
As to claim 10/1, wherein said generator (16) is arranged in one of said shaft (30) members in a rotationally fixed manner as shown in figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Creek et al. (US PG Pub 2010/0151949) as applied in claims 1 and 12 above, and further in view of Baker (US PG Pub 2014/0188353).
As to claim 2/1, Creek et al. teaches the claimed limitation as discussed above except further comprising a sensor energized by said generator and attached to said joint shaft.
Baker teaches a sensor (38) energized by a generator (74) and attached to said joint shaft (26) as shown in figure 1, for the advantageous benefit of providing electric power to the sensor assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Creek et al. by using a sensor energized by said generator and attached to said joint shaft, as taught by Baker, to provide electric power to the sensor assembly.
As to claim 3/2, Creek et al. in view of Baker teaches the claimed limitation as discussed above except wherein said sensor is attached to the cross pin of the joint shaft.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Creek et al. in view of Baker by using a sensor energized by said generator and attached to said joint shaft, as taught by Baker, to eliminate inertial loads and imbalance due to the sensor weight.
As to claim 4/1, Creek et al. in view of Baker teaches the claimed limitation as discussed above except further comprising a logic configured to evaluate an electrical output of said generator.
However Baker teaches a logic configured to evaluate an electrical output of said generator (see paragraph [0059]), for the advantageous benefit of providing a robust charging and supply system that assure functionality over a long operational life.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Creek et al. in view of Baker by using a logic configured to evaluate an electrical output of said generator, as taught by Baker, to provide a robust charging and supply system that assure functionality over a long operational life.
As to claim 5/4, Creek et al. in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured to evaluate a voltage generated by said generator in order to determine a cardan effect.
However Baker teaches said logic is configured to evaluate a voltage generated by said generator in order to determine a cardan effect (see paragraph [0056]), for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Creek et al. in view of Baker by using logic is configured to evaluate a voltage generated by said generator in order to determine a cardan effect, as taught by Baker, to provide a robust charging and supply system that assure functionality over a long operational life.
As to claim 6/4, Creek et al. in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured evaluate a voltage generated by said generator in order to determine an angular position between said two shaft members.
However Baker teaches said logic is configured evaluate a voltage generated by said generator (74 in order to determine an angular position between said two shaft members (32, 34) (see paragraph [0056]), for the advantageous benefit of providing a robust charging and supply system that assure functionality over a long operational life.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Creek et al. in view of Baker by using logic is configured evaluate a voltage generated by said generator in order to determine an angular position between said two shaft members, as taught by Baker, to provide a robust charging and supply system that assure functionality over a long operational life.
As to claim 7/4, Creek et al. in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured to evaluate the electrical output 
However Baker teaches said logic is configured to evaluate the electrical output of said generator in order to detect malfunctions of said joint shaft and/or of said generator (see paragraph [0008]), for the advantageous benefit of providing for early detection and failure detection of the rotating part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Creek et al. in view of Baker by using logic is configured evaluate a voltage generated by said generator in order to determine an angular position between said two shaft members, as taught by Baker, to provide for early detection and failure detection of the rotating part.
As to claim 8/4, Creek et al. in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured to evaluate the electrical output of said generator in order to determine an operating behavior of a turning shaft.
However Baker teaches said logic is configured to evaluate the electrical output of said generator in order to determine an operating behavior of a turning shaft (see paragraph [0056]), for the advantageous benefit of providing a robust charging and supply system that assure functionality over a long operational life.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Creek et al. in view of Baker by using logic is configured to evaluate the electrical output of said generator in order to determine an operating behavior of a turning shaft, as taught by Baker, to 
As to claim 9/8, Creek et al. in view of Baker teaches the claimed limitation as discussed above except wherein said logic is configured to determine a rotational speed of the turning shaft.
However Baker teaches said logic is configured to determine a rotational speed of the turning shaft (see paragraph [0034]), for the advantageous benefit of providing for early detection and failure detection of the rotating part.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Creek et al. in view of Baker by using logic is configured to determine a rotational speed of the turning shaft, as taught by Baker, to provide for early detection and failure detection of the rotating part.
As to claim 11/1, Creek et al. in view of Baker teaches the claimed limitation as discussed above except wherein said generator is configured to energize a transmitter.
However Baker teaches said generator (74) is configured to energize a transmitter (43) as shown in figures 1 and 6, for the advantageous benefit of providing electric power to the sensor assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Creek et al. by using generator is configured to energize a transmitter, as taught by Baker, to provide electric power to the sensor assembly.
As to claim 12/11, Creek et al. in view of Baker teaches the claimed limitation as discussed above except wherein said transmitter is configured to send a measuring signal of a sensor connected to said joint shaft to an external logic and/or an evaluation signal generated by a logic of the join.
However Baker teaches said transmitter (43)  is configured to send a measuring signal of a sensor (38) connected to said joint shaft to an external logic (35) and/or an evaluation signal generated by a logic of the join as shown in figures 1 and 6, for the advantageous benefit of providing electric power to the sensor assembly.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Creek et al. by using transmitter is configured to send a measuring signal of a sensor connected to said joint shaft to an external logic and/or an evaluation signal generated by a logic of the join, as taught by Baker, to provide electric power to the sensor assembly.

8.    The joint shaft according to claim 4, wherein said logic is configured to evaluate the electrical output of said generator in order to determine an operating behavior of a turning shaft.
9.	The joint shaft according to claim 8, wherein said logic is configured to determine a rotational speed of the turning shaft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        July 3, 2021